DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data processing device in claims 1, 5, 9-13 and 20; the central data portal in claims 1, 14 and 20; one or more central data portals in claim 14; and user interface portal in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0043] for the data processing device is described as a hardware circuitry that comprises a personal computer, a tablet computer, a laptop, a smartphone, a smartwatch, an electronic wearable device, a server, an electronic processing device, a handheld microprocessor device associated with a person.
The structure described in the specification par[0039], [0043], [0050] for the central data portal is described as a hardware circuitry that is technically equivalent to a computer, a smart phone and includes one or more servers and/or cloud based computational resources.
The structure described in the specification par[0039], [0043], [0050] for the one or more central data portals is described as a hardware circuitry that includes a personal computer, a tablet computer, a smartphone.
The structure described in the specification par[0050] for the user interface portal is described as a hardware circuitry that includes a personal computer, a tablet computer.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the status" in line 2.  It is unclear and indefinite to which status is referring to? Is it the status of the one or more assets as referred in claim 1? Or is it the status that is associated with the person?.
Claim 12 recites the limitation "the status" in line 3.  It is unclear and indefinite to which status is referring to? Is it the status of the one or more assets as referred in claim 1? Or is it the status that is associated with the building or the room?.
Claim 13 recites the limitation "the status" in line 2.  It is unclear and indefinite to which status is referring to? Is it the status of the one or more assets as referred in claim 1? Or is it the status that is associated with the outdoor location?.
Claim 15 recites the limitation "the one or more asset" in line 6.  It is unclear and indefinite to which one or more assets is referring to? Is it the one or more assets of the external data? Or is it the status that is associated with the sensor data? Further, the Examiner suggested to correct the limitation “the one or more asset” to the limitations “the one or more assets”, since it is considered as a typographical error.
Claims 16-19 are rejected as stated above because due to their dependency from claim 15. Claims 16-19 are also indefinite.
Claim 16 recites the limitation "the one or more assets" in line 2.  It is unclear and indefinite to which one or more assets is referring to? Is it the one or more assets of the external data? Or is it the status that is associated with the sensor data?
Claim 17 recites the limitation "the one or more assets" in line 2.  It is unclear and indefinite to which one or more assets is referring to? Is it the one or more assets of the external data? Or is it the status that is associated with the sensor data?
Claim 18 recites the limitation "the one or more assets" in line 2.  It is unclear and indefinite to which one or more assets is referring to? Is it the one or more assets of the external data? Or is it the status that is associated with the sensor data?
Claim 19 recites the limitation "the one or more assets" in line 1.  It is unclear and indefinite to which one or more assets is referring to? Is it the one or more assets of the external data? Or is it the status that is associated with the sensor data?
Claim 20 recites the limitation "the one or more assets" in line 8.  It is unclear and indefinite to which one or more assets is referring to? Is it the one or more assets of the external data? Or is it the status that is associated with the sensor data?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 7-8 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US2013/0194066A1) hereafter Rahman in view of Mendez et al. (US2018/0190017A1) hereafter Mendez.
Regarding claim 1, Rahman discloses a system for evaluating and transmitting combined external data form one or more assets, the system comprising:
a central data portal (fig 1:114, par[0043]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114); and
a data processing device (fig 1:104-112, par[0042]: wherein any the bands 104-112 is technically equivalent to the data processing device) communicatively coupled to the central data portal (par[0043]), the data processing device being configured to:
collect sensor data from the one or more assets (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various assets (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124); 
process the sensor data to evaluate status data concerning a status of the one or more assets (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors); and
transmit the status data to the central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ), wherein the central data portal is configured to store the status data (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters).
Rahman does not explicitly disclose the feature wherein the central data portal is configured to visualize the status data.
Mendez discloses the feature wherein the central data portal is configured to process the status data for visualization (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]).
	One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes.

Regarding claim 2, Rahman in view of Mendez discloses the system wherein the evaluation of a status of a first asset from the one or more assets is partially based on sensor data collected form a second asset from the one or more assets (Rahman fig 2:210,212; par[0041], [0050]: Using data gathered by bands 104-112, applications may be used to perform various analyses and evaluations that can generate information as to a person's physical (e.g., healthy, sick, weakened, or other states, or activity level), emotional, or mental state (e.g., an elevated body temperature or heart rate may indicate stress, a lowered heart rate and skin temperature, or reduced movement (e.g., excessive sleeping), may indicate physiological depression caused by exertion or other factors, chemical data gathered from evaluating outgassing from the skin's surface may be analyzed to determine whether a person's diet is balanced or if various nutrients are lacking, salinity detectors may be evaluated to determine if high, lower, or proper blood sugar levels are present for diabetes management, and others)), the second asset being different from the first asset (Rahman fig 2:210,212; par[0041], [0050]: various sensors may be used as input assets for data captured by band 200.  For example, accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs.  As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented.  Data captured by band 200 using accelerometer 210 and sensor 212 or data requested from another asset (i.e., outside of band 200) may also be exchanged, transferred, or otherwise communicated using communications facility 216).

Regarding claim 3, Rahman in view of Mendez discloses the system wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wired communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features.).

Regarding claim 4, Rahman in view of Mendez discloses the system wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wireless communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features.).

Regarding claim 7, Rahman in view of Mendez discloses the system wherein the data processing device incudes at least one of a personal computer, a tablet computer, a smartphone, a smartwatch, an electronic wearable device, a server, an electronic processing device, and a handheld microprocessor device associated with a person (Rahman fig 2:204, par[0046]: Processor 204 may be implemented using any type of processor or microprocessor suitable for packaging within bands 104-112 (FIG. 1). Various types of microprocessors may be used to provide data processing capabilities for band 200 and are not limited to any specific type or capability).

Regarding claim 8, Rahman in view of Mendez discloses the system wherein the one or more assets include one or more of a building, a room, an outdoor location, a vehicle, a person, a wearable electronic device, and a facility (Rahman par[0040], [0043], [0061]: wherein the assets reflect the collected data from a person to the worn wearable device).

Regarding claim 15, Rahman discloses a method for evaluating and transmitting combined external data from one or more assets, the method comprising:
collecting, by a data processing device communicatively coupled to a central data portal, sensor data from one or more assets (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various assets (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124);
processing, by the data processing device, the sensor data to evaluate a status data concerning status of the one or more assets (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors);
transmitting, by the data processing device, the status data to the central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ); and
storing by the central data portal, the status data (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters).
Rahman does not explicitly disclose the feature of visualizing by the central data portal the status data.
Mendez discloses the feature of visualizing by the central data portal the status data (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]).
	One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes.

Regarding claim 16, Rahman in view of Mendez discloses the method wherein the evaluation of a status of a first asset from the one or more assets is based on sensor data collected form a second asset from the one or more assets (Rahman fig 2:210,212; par[0041], [0050]: Using data gathered by bands 104-112, applications may be used to perform various analyses and evaluations that can generate information as to a person's physical (e.g., healthy, sick, weakened, or other states, or activity level), emotional, or mental state (e.g., an elevated body temperature or heart rate may indicate stress, a lowered heart rate and skin temperature, or reduced movement (e.g., excessive sleeping), may indicate physiological depression caused by exertion or other factors, chemical data gathered from evaluating outgassing from the skin's surface may be analyzed to determine whether a person's diet is balanced or if various nutrients are lacking, salinity detectors may be evaluated to determine if high, lower, or proper blood sugar levels are present for diabetes management, and others)), the second asset being different from the first asset (Rahman fig 2:210,212; par[0041], [0050]: various sensors may be used as input assets for data captured by band 200.  For example, accelerometer 210 may be used to gather data measured across one, two, or three axes of motion. In addition to accelerometer 210, other sensors (i.e., sensor 212) may be implemented to provide temperature, environmental, physical, chemical, electrical, or other types of sensed inputs.  As presented here, sensor 212 may include one or multiple sensors and is not intended to be limiting as to the quantity or type of sensor implemented.  Data captured by band 200 using accelerometer 210 and sensor 212 or data requested from another asset (i.e., outside of band 200) may also be exchanged, transferred, or otherwise communicated using communications facility 216).

Regarding claim 17, Rahman in view of Mendez discloses the method wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wired communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features).

Regarding claim 18, Rahman in view of Mendez discloses the method wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wireless communication channels (Rahman par[0043], [0045], [0071]: band 900 may be configured to perform data communication with one or more other data-capable devices (e.g., other bands, computers, networked computers, clients, servers, peers, and the like) using wired or wireless features).

Regarding claim 19, Rahman in view of Mendez discloses the system wherein the one or more assets include one or more of a building, a room, outdoor location, a vehicle, a person, a wearable device worn by the person, an electronic device, and a facility (Rahman par[0040], [0043], [0061]: wherein the assets reflect the collected data from a person to the worn wearable device).

Regarding claim 20, Rahman discloses a system for evaluating and transmitting combined external data form one or more assets, the system comprising:
a central data portal (fig 1:114, par[0043]: bands 104-112 may be configured to share data with 
each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114); and
a data processing device (fig 1:104-112, par[0042]: wherein any the bands 104-112 is technically equivalent to the data processing device) communicatively coupled to the central data portal (par[0043]), the data processing device being configured to:
collect sensor data from one or more assets (fig 1:116,118,120,122&124; par[0043]: band 104 may capture, (i.e., record, store, communicate (i.e., send or receive), process, or the like) data from various assets (i.e., sensors that are organic (i.e., installed, integrated, or otherwise implemented with band 104) or distributed (e.g., microphones on mobile computing device 116, mobile communications device 118, computer 120, laptop 122, distributed sensor 124, global positioning system ("GPS") satellites, or others, without limitation)) and exchange data, with one or more of bands 106-112, server 114, mobile computing device 116, mobile communications device 118, computer 120, laptop 122, and distributed sensor 124); 
process the sensor data to evaluate status data concerning a status of the one or more assets (par[0050], [0081]: Diagram 1100 depicts an example of an inference engine 1104 that is configured to determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors); and
transmit the status data to the central data portal (par[0043], [0056], [0090]: bands 104-112 may be configured to share data with each, other or with an intermediary facility, such as a database, website, web service, or the like, which may be implemented by server 114 ), wherein the central data portal is configured to store the status data  (fig 18:1820, par[0119]: template 1824 may be stored in binary form, and may be recompiled by re-compiler 1822 (e.g., to display actions performed on template 1824 for a user, to be reviewed by a user, etc.).  In some examples, template 1824 may describe an activity with biological, biometric, physical, physiological, psychological or other parameters).
Rahman does not explicitly disclose the feature wherein the central data portal is configured to visualize the status data, and a user interface portal communicatively coupled to the central data portal, the user interface portal being configured to provide a user with access to the status data stored on the central data portal for visualization on a user device.
Mendez discloses the feature wherein the central data portal is configured to visualize the status data (fig 1:118, par[0062], [0064], fig 6, par[0091], [0093]), and a user interface portal communicatively coupled to the central data portal, the user interface portal being configured to provide a user with access to the status data stored on the central data portal for visualization on a user device (par[0091], [0104]: The reconstruction display data may be displayed from an arbitrary viewing perspective at the monitoring client wherein the user, using a GUI, may graphically scrub through changes of the reconstruction display data with respect to time (e.g., historical/future object changes and reconstruction shrinking/growing), orientation and/or position changes, (e.g., as captured by a given wearable device as they move through the environment), and user perspective (e.g., the user manipulating the reconstruction by graphically translating, rotating, and/or tilting)).
	One of ordinary skill in the art would be aware of both the Rahman and the Mendez references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of visualization as disclosed by Mendez to gain the functionality of providing the user with manipulating the visualization display data by graphically translating, rotating, tilting, and scrub through changes of the visualization display data with respect to time such as historical/future object changes, orientation and/or position changes.

2.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US2013/0194066A1) hereafter Rahman in view of Mendez et al. (US2018/0190017A1) hereafter Mendez, and further in view of Garrett et al. (US2019/0385458A1) hereafter Garrett.
Regarding claim 5, Rahman in view of Mendez does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a relationship between the one or more assets.
Garrett discloses the system wherein the data processing device is configured to determine, based on the sensor data, a relationship between the one or more assets (fig 4, par[0049]: when a vehicle sends location data and timestamp to the server, the server can correlate the vehicle's location with other vehicles. Optionally, an enhanced graph-based intersection discovery system is used.  This will allow the server to calculate estimated times of arrival for each vehicle at each upcoming intersection).
One of ordinary skill in the art would be aware of the Rahman, Mendez and Garrett references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of enabling or disabling data as disclosed by Garrett to gain the functionality of identifying a target intersection being approached by the service and is configured to determine whether the source is in the proximity of the target intersection, and activating the collected data as a warning system to issue a warning when the source is within the predetermined proximity of a target intersection.

Regarding claim 6, Rahman in view of Mendez and Garrett discloses the system wherein the relationship includes one or more of the following: a proximity of an asset of the one or more assets to at least one other asset of the one or more assets, a presence of the asset in the at least one other asset, a position of the asset with respect to the at least one other asset, movements of the asset with respect to the at least one other asset, and a distance between the asset and the at least one other asset (Garrett fig 4, par[0049]: when a vehicle sends location data and timestamp to the server, the server can correlate the vehicle's location with other vehicles. Optionally, an enhanced graph-based intersection discovery system is used.  This will allow the server to calculate estimated times of arrival for each vehicle at each upcoming intersection).

3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez, and further in view of Amir (US2018/0068553A1).
Regarding claim 9, Rahman in view of Mendez does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a status associated with the person, the status concerning one or more of the following: a state of panic of the person, an impact imposed on the person, non-responsiveness of the person, a physical orientation of the person, and a presence of a gunshot in a proximity of the person.
Amir discloses the system wherein the data processing device is configured to determine, based on the sensor data, a status associated with the person, the status concerning one or more of the following: a state of panic of the person, an impact imposed on the person, non-responsiveness of the person, a physical orientation of the person, and a presence of a gunshot in a proximity of the person (fig 1:103, par[0043], [0044]: a state of panic of the person and an impact imposed on the person).
	One of ordinary skill in the art would be aware of the Rahman, Mendez and Amir references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a state of the person as disclosed by Amir to gain the functionality of assisting in alerting in emergency situations where a threat to persons or property exists.

4.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez, and further in view of Hamby et al. (US2019/0172015A1) hereafter Hamby.
Regarding claim 10, Rahman in view of Mendez does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a status concerning performance and diagnostics of the vehicle.
Hamby discloses the system wherein the data processing device is configured to determine, based on the sensor data, a status concerning performance and diagnostics of the vehicle (fig 1:130, par[0016], [0020], [0048], [0050]).
One of ordinary skill in the art would be aware of the Rahman, Mendez and Hamby references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the vehicle as disclosed by Hamby to gain the functionality of reporting error and/or trouble codes received from components of vehicle, generating maintenance schedule notifications for vehicle, and/or collecting telematics information relating to vehicle such as the location of vehicle, performance monitoring of vehicle, emergency incident detection, etc., for example, in real-time.

Regarding claim 11, Rahman in view of Mendez does not explicitly disclose the system wherein the data processing device is configured to actuate a state of the vehicle.
Hamby discloses the system wherein the data processing device is configured to actuate a state of the vehicle (fig 1:130, par[0016], [0020], [0048], [0050]).
One of ordinary skill in the art would be aware of the Rahman, Mendez and Hamby references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the vehicle as disclosed by Hamby to gain the functionality of reporting error and/or trouble codes received from components of vehicle, generating maintenance schedule notifications for vehicle, and/or collecting telematics information relating to vehicle such as the location of vehicle, performance monitoring of vehicle, emergency incident detection, etc., for example, in real-time.

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez, and further in view of Shay et al. (US2017/0119318A1) hereafter Shay.
Regarding claim 12, Rahman in view of Mendez does not explicitly disclose the system wherein the data processing device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status including at least one or more of the following: the room is unlocked, the room is locked, a window is opened, a window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted.
Shay discloses the system wherein the data processing device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status including at least one or more of the following: the room is unlocked, the room is locked, a window is opened, a window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted (fig 3:105, par[0119]).
One of ordinary skill in the art would be aware of the Rahman, Mendez and Shay references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a status of the room as disclosed by Shay to gain the functionality of providing smart home systems with the basis for operating a door lock such that others can get in a house, a room or a vehicle when a critical condition is detected.

6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez, and further in view of Puskarich (US2014/0340216A1).
Regarding claim 13, Rahman in view of Mendez does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a status concerning the outdoor location, the status including at least one or more of the following: a humidity level at the outdoor location is outside of a pre-determined humidity range, an air temperature at the outdoor location is outside of a pre-determined temperature range, an air quality level at the outdoor location is outside of a pre-determined air quality range, a gunshot is detected at the outdoor location, a smoke detector at the outdoor location is alarming, and a gas detector at the outdoor location is alarming.
Puskarich discloses the system wherein the data processing device is configured to determine, based on the sensor data, a status concerning the outdoor location, the status including at least one or more of the following: a humidity level at the outdoor location is outside of a pre-determined humidity range, an air temperature at the outdoor location is outside of a pre-determined temperature range, an air quality level at the outdoor location is outside of a pre-determined air quality range, a gunshot is detected at the outdoor location, a smoke detector at the outdoor location is alarming, and a gas detector at the outdoor location is alarming (fig 14, par[0066]).
One of ordinary skill in the art would be aware of the Rahman, Mendez and Puskarich references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of a smoke detector as disclosed by Puskarich to gain the functionality of providing systems with improved smoke detection and alert capabilities by activating fire suppression equipment, transmitting a text or email message, transmitting alerts to other nearby electronic devices and to remote electronic devices such as electronic devices at emergency services facilities and generating audible alerts.

7.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mendez, and further in view of Kim et al. (US2018/0202681A1) hereafter Kim.
Regarding claim 14, Rahman in view of Mendez does not explicitly disclose the system further comprising one or more central data portals, wherein the central data portal and the one or more central data portals are configured to exchange the status data between the central data portal and the one or more central data portals.
Kim discloses the system further comprising one or more central data portals (fig 5, par[0039], [0066]: as shown in FIG. 5, a plurality of servers may be interconnected to process the data in a distributed manner), wherein the central data portal and the one or more central data portals are configured to exchange the status data between the central data portal and the one or more central data portals (fig 5, par[0066], [0068]: As shown in FIG. 5, the management server 100 may include a plurality of servers 111 to 114, which process air-conditioner data. Par[0062]:  each server may be configured such that a plurality of sub-servers may be configured to be interconnected).
One of ordinary skill in the art would be aware of the Rahman, Mendez and Kim references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rahman to implement the feature of one or more servers as disclosed by Kim to gain the functionality of providing interconnected servers that process data in a distributed manner, filter data, analyze data, diagnose an abnormality or failure, and/or derive a solution therefrom in a quick and reliable manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-4, 7-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. US11057688B2 hereafter “Co-1”. Although the claims at issue are not identical, they are not patentably distinct from each other because Co-1 teaches the same concept as disclosed in the Instant application by having a data collection device technically equivalent to a data processing device configured to collect and process sensor data concerning the status data of one or more sources, and transmit the status data to a central data portal for storage and visualization.
Instant Application # 17360355
               Co-1
1.  A system for evaluating and transmitting combined external data from one or more assets, the system comprising: a central data portal;  and a data processing device communicatively coupled to the central data portal, the data 
processing device being configured to: collect sensor data from the one or more assets;  process the sensor data to evaluate status data concerning a status of the one or more assets;  and transmit the status data to the central data portal, wherein the central data portal is configured to store and visualize the status data.
1.  A system for monitoring a person by evaluating and transmitting combined external data from one or more sources, the system comprising: a central data portal;  and a data collection device communicatively coupled to the central data portal, the data collection device being configured to: collect sensor data from the one or more sources, wherein: the one or more 
sources include a first source and a second source, the first source including a vehicle and the second source including a handheld microprocessor device associated with the person;  and the sensor data include first position data of the vehicle and second position data and motion data of the handheld microprocessor device;  process the sensor data to evaluate status data of the one or more sources, wherein the evaluation of the status data is enabled or 
disabled based on a first location of the first source, a type of a second location of the second source, and a proximity of the first source to the second source, wherein;  the proximity of the first source to the second source is determined based on the sensor data collected from the first source and the second source;  the type of the second location includes one of an outdoor location or an indoor location;  and the evaluation of the status data includes determination, based on the second position data and the motion data of the handheld microprocessor device, a presence of an impact imposed on the person;  and transmit the status data to the central data portal, wherein the central data portal is configured to process the status data for storage and visualization.
2.  The system of claim 1, wherein the evaluation of a status of a first asset from the one or more assets is partially based on sensor data collected from a second asset from the one or more assets, the second asset being different from the first asset.
2.  The system of claim 1, wherein the evaluation of the status data concerning a first status of the first source is partially based on a second sensor data of the sensor data collected from the second source, the second source being different from the first source.
3.  The system of claim 1, wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wired communication channels.
3.  The system of claim 1, wherein the sensor data are transmitted between the one or more sources and the data collection device via one or more wired communication channels.
4.  The system of claim 1, wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wireless communication channels.
4.  The system of claim 1, wherein the sensor data are transmitted between the one or more sources and the data collection device via one or more wireless communication channels.
7.  The system of claim 1, wherein the data processing device incudes at least one of a personal computer, a tablet computer, a smartphone, a smartwatch, an electronic wearable device, a server, an electronic processing device, and a handheld microprocessor device associated with a person.
6.  The system of claim 5, wherein the data collection device includes the handheld microprocessor device associated with the person.
8.  The system of claim 1, wherein the one or more assets include one or more of a building, a room, an outdoor location, a vehicle, a person, a wearable device, an electronic device, and a facility.
5.  The system of claim 1, wherein the one or more sources may include one or more of a building, a room, the outdoor location;  and an asset.
9.  The system of claim 8, wherein the data processing device is configured to determine, based on the sensor data, a status associated with the person, the status concerning one or more of the following: a state of panic of the person, an impact imposed on the person, non-responsiveness of the person, a physical 
orientation of the person, and a presence of a gunshot in a proximity of the person.
7.  The system of claim 6, wherein the data collection device is configured to determine, based on the sensor data, a status concerning a state of panic of the person.
8.  The system of claim 6, wherein the data collection device is configured to determine, based on the sensor data, a status concerning a non-responsiveness of the person.
10.  The system of claim 8, wherein the data processing device is configured to determine, based on the sensor data, a status concerning performance and diagnostics of the vehicle.
11.  The system of claim 6, wherein the data collection device is configured to determine, based on the sensor data, a status concerning performance and diagnostics of the vehicle.
11.  The system of claim 8, wherein the data processing device is configured to actuate a state of the vehicle.
12.  The system of claim 6, wherein the data collection device is configured to actuate a state of the vehicle.
12.  The system of claim 8, wherein the data processing device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status including at least one or more of the 
following: the room is unlocked, the room is locked, a window is opened, a window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a 
fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality 
range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted.
13.  The system of claim 6, wherein the data collection device is configured to determine or actuate, based on the sensor data, a status concerning the building or the room, the status concerning the building or the room including at least one or more of the following: the room is unlocked, the room is locked, a window is opened, the window is closed, temperature of the room is higher a pre-determined temperature threshold, a smoke detector alarms, a gas detector is alarming, a fire detector alarming, a humidity level is outside of a pre-determined humidity range, air quality level is outside of a pre-determined air quality range, a gunshot is detected, a window glass is broken, door is impacted, and a wall is impacted.
13.  The system of claim 8, wherein the data processing device is configured to 
determine, based on the sensor data, a status concerning the outdoor location, the status including at least one or more of the following: a humidity level at the outdoor location is outside of a pre-determined humidity range, an air 
temperature at the outdoor location is outside of a pre-determined temperature range, an air quality level at the outdoor location is outside of a pre-determined air quality range, a gunshot is detected at the outdoor location, a smoke detector at the outdoor location is alarming, and a gas detector at the outdoor location is alarming.
14.  The system of claim 6, wherein the data collection device is configured to determine, based on the sensor data, a status concerning the 
outdoor location, the status concerning the outdoor location including at least one or more of the following: a humidity level at the outdoor location is outside of a pre-determined humidity range, an air temperature at the outdoor location is outside of a pre-determined temperature range, an air quality level 
at the outdoor location is outside of a pre-determined air quality range, a gunshot is detected at the outdoor location, a smoke detector at the outdoor location is alarming, and a gas detector at the outdoor location is alarming.
15.  A method for evaluating and transmitting combined external data from one or more assets, the method comprising: collecting, by a data processing device communicatively coupled to a central data portal, sensor data from one or more 
assets;  processing, by the data processing device, the sensor data to evaluate status data concerning a status of the one or more asset;  transmitting, by the data processing device, the status data to the central data portal;  and 
storing and visualizing, by the central data portal, the status data.
15.  A method for monitoring a person by evaluating and transmitting combined external data from one or more sources, the method comprising: collecting, by a data collection device communicatively coupled to a central data portal, sensor data from the one or more sources, wherein: the one or more sources include a first source and a second source, the first source including a vehicle and the second source including a handheld microprocessor device associated with the person;  and the sensor data include first position data of the vehicle and second position data and motion data of the handheld microprocessor device;  processing, by the data collection device, the sensor data to evaluate status data of the one or more sources, wherein the evaluation of the status data is enabled or disabled based on a first location of the first source, a type of a second location of the second source, and a proximity of the first source to the second source, wherein;  the proximity of the first source to the second source is determined based on the sensor data collected from the first source and the second source;  the type of the second location includes one of an outdoor location or an indoor location;  and the evaluation of the status data includes determination, based on the second position data and the motion data of the handheld microprocessor device, a presence of an impact imposed on the person;  transmitting, by the data collection device, the status data to the central data portal;  and processing, by the central data portal, the status data for storage and visualization.
16.  The method of claim 15, wherein the evaluation of a status of a first asset from the one or more assets is based on sensor data collected from a second asset from the one or more assets, the second asset being different from the first asset.
16.  The method of claim 15, wherein the evaluation of the status data concerning a first status of the first source is based on a second sensor data of the sensor data collected from the second source, the second source being different from the first source.
17.  The method of claim 15, wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wired communication channels.
17.  The method of claim 15, wherein the sensor data are transmitted between the one or more sources and the data collection device via one or more wired communication channels.
18.  The method of claim 15, wherein the sensor data are transmitted between the one or more assets and the data processing device via one or more wireless communication channels.
18.  The method of claim 15, wherein the sensor data are transmitted between the one or more sources and the data collection device via one or more wireless communication channels.
19.  The system of claim 15, wherein the one or more assets include one or more of a building, a room, an outdoor location, a vehicle, a person, a wearable device worn by the person, an electronic device, and a facility.
19.  The system of claim 15, wherein the one or more sources may include one or more of a building, a room, the outdoor location;  and an asset.
20.  A system for evaluating and transmitting combined external data from one or more assets, the system comprising: a central data portal;  a data processing device communicatively coupled to the central data portal, the data processing device being configured to: collect sensor data from one or more assets;  process the sensor data to evaluate status data concerning a status of the one or more assets;  and transmit the status data to the central data portal, wherein the central data portal is configured to store and visualize the status data;  and a user interface portal communicatively coupled to the 
central data portal, the user interface portal being configured to provide a user with access to the status data stored on the central data portal for visualization on a user device.
20.  A system for monitoring a person by evaluating and transmitting combined external data from one or more sources, the system comprising: a central data portal;  and a data collection device communicatively coupled to the central data portal, the data collection device being configured to: collect sensor data from the one or more sources, wherein: the one or more 
sources include a first source and a second source, the first source including a vehicle and the second source including a handheld microprocessor device associated with the person;  and the sensor data include first position data of the vehicle and second position data and motion data of the handheld microprocessor device;  process the sensor data to evaluate status data of the one or more sources, wherein the evaluation of the status data is enabled or 
disabled based on a first location of the first source, a type of a second location of the second source, and a proximity of the first source to the second source, wherein;  the proximity of the first source to the second source is determined based on the sensor data collected from the first source and the second source;  the type of the second location includes one of an outdoor location or an indoor location;  and the evaluation of the status data includes determination, based on the second position data and the motion data of the handheld microprocessor device, a presence of an impact imposed on the person;  and transmit the status data to the central data portal, wherein the central data portal is configured to process the status data for storage and visualization;  and a user interface portal communicatively coupled to the central data portal, the user interface portal being configured to provide the person with access to the status data stored on the central data portal for the visualization on a user device.


2.	Claims 5-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. US11057688B2 hereafter “Co-1” in view of Garrett et al. (US2019/0385458A1) hereafter Garrett.
Regarding claim 5, Co-1 does not explicitly disclose the system wherein the data processing device is configured to determine, based on the sensor data, a relationship between the one or more assets.
Garrett discloses the system wherein the data processing device is configured to determine, based on the sensor data, a relationship between the one or more assets (fig 4, par[0049]: when a vehicle sends location data and timestamp to the server, the server can correlate the vehicle's location with other vehicles. Optionally, an enhanced graph-based intersection discovery system is used.  This will allow the server to calculate estimated times of arrival for each vehicle at each upcoming intersection).
One of ordinary skill in the art would be aware of the Co-1 and Garrett references since all pertain to the field of communicating collected data from external sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the feature of enabling or disabling data as disclosed by Garrett to gain the functionality of identifying a target intersection being approached by the service and is configured to determine whether the source is in the proximity of the target intersection, and activating the collected data as a warning system to issue a warning when the source is within the predetermined proximity of a target intersection.

Regarding claim 6, Co-1 in view of Garrett discloses the system wherein the relationship includes one or more of the following: a proximity of an asset of the one or more assets to at least one other asset of the one or more assets, a presence of the asset in the at least one other asset, a position of the asset with respect to the at least one other asset, movements of the asset with respect to the at least one other asset, and a distance between the asset and the at least one other asset (Garrett fig 4, par[0049]: when a vehicle sends location data and timestamp to the server, the server can correlate the vehicle's location with other vehicles. Optionally, an enhanced graph-based intersection discovery system is used.  This will allow the server to calculate estimated times of arrival for each vehicle at each upcoming intersection).

3.	Claim 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. US11057688B2 hereafter “Co-1” in view of in view of Kim et al. (US2018/0202681A1) hereafter Kim.
Regarding claim 14, Co-1 does not explicitly disclose the system further comprising one or more central data portals, wherein the central data portal and the one or more central data portals are configured to exchange the status data between the central data portal and the one or more central data portals.
Kim discloses the system further comprising one or more central data portals (fig 5, par[0039], [0066]: as shown in FIG. 5, a plurality of servers may be interconnected to process the data in a distributed manner), wherein the central data portal and the one or more central data portals are configured to exchange the status data between the central data portal and the one or more central data portals (fig 5, par[0066], [0068]: As shown in FIG. 5, the management server 100 may include a plurality of servers 111 to 114, which process air-conditioner data. Par[0062]:  each server may be configured such that a plurality of sub-servers may be configured to be interconnected).
One of ordinary skill in the art would be aware of the Co-1 and Kim references since both pertain to the field of communicating collected data from external assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the feature of one or more servers as disclosed by Kim to gain the functionality of providing interconnected servers that process data in a distributed manner, filter data, analyze data, diagnose an abnormality or failure, and/or derive a solution therefrom in a quick and reliable manner.

Conclusion
US2015/0189403A1 to Magi discloses one particular implementation of a wearable electronic device may include a bracelet portion, and at least one charm device configured to be affixed to the bracelet portion.  The at least one charm device includes logic configured to receive a first interaction input, and send a first message including a first information indicative of the first interaction input and a first identifier associated with the at least one charm device to a second wearable electronic device.  The first identifier is further associated at least a portion of the second wearable electronic device.
US2014/0285113A1 to Huang discloses illumination control system provides wireless data transmission with a lamp through a mobile communication device. The lamp has a built-in wireless communication module and a microcontroller. The microcontroller stores a location of the lamp with latitude-longitude values and height values. Accordingly, a user may use the mobile communication device to read the latitude-longitude values and height values of the lamps to achieve an indoor positioning function by calculating a positioning information of the user through indoor positioning algorithms, and thereby enable illumination control 
through the mobile communication device according to the positioning information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685